 Case 2:19-cv-00750-RSWL-SS Document 36-1 Filed 03/26/19 Page 1 of 6 Page ID #:418



     Genie Harrison, SBN 163641
 1
     Amber Phillips, SBN 280107
 2   Mary Olszewska, SBN 268710
     GENIE HARRISON LAW FIRM, APC
 3   523 W. 6th Street, Suite 707
     Los Angeles, CA 90014
 4
     T: (213) 805-5301 F: (213) 805-5306
 5   genie@genieharrisonlaw.com
     amber@genieharrisonlaw.com
 6   mary@genieharrisonlaw.com

 7   Attorneys for PLAINTIFF

 8                             UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA
                                            ) Case No.: 2:19-CV-00750-
10   JOHN DOE, an individual,               )
                                            ) RSWL(SSx)
11         vs.                              )
                                            ) DECLARATION OF MARY
12                                          )
     KEVIN SPACEY FOWLER, an                ) OLSZEWSKA IN SUPPORT OF
13                                          ) PLAINTIFF’S OPPOSITION TO
     individual, M. PROFITT                 )
14   PRODUCTIONS, INC., a California ) DEFENDANTS’ MOTION TO
     Corporation, and DOES 1-9, inclusive. )) DISMISS PLAINTIFF JOHN DOE’S
15
                  Defendant.                ) CLAIMS OR, ALTERNATIVELY,
16                                          ) TO REQUIRE PLAINTIFF TO
                                            ) PROVIDE A MORE DEFINITE
17                                          )
                                            ) STATEMENT
18                                          )
                                            )
19                                          ) Filed concurrently with Plaintiff’s
                                            ) Opposition to Defendants’ Motion to
20                                          )
                                            ) Dismiss Plaintiff John Doe’s Claims
21                                          ) or, alternatively, to Require Plaintiff
                                            ) to Provide a More Definite Statement
22                                          )
                                            )
23                                          ) [Fed. R. Civ. Pro. 10(a) & 28 U.S.C.
                                            )
24                                          ) §1746]
                                            )
25                                          ) Date: April 16, 2019
                                            )
26                                          ) Time: 10:00 A.M.
                                            ) Dept.: TBD
27                                          )
28

       DECLARATION OF MARY OLSZEWSKA IN SUPPORT OF PLAINTIFF’S MOTION TO
        DISMISS PLAINTIFF JOHN DOE’S CLAIMS OR, ALTERNATIVELY, TO REQUIRE
                 PLAINTIFF TO PROVIDE A MORE DEFINITE STATEMENT
                                       1 of 4
 Case 2:19-cv-00750-RSWL-SS Document 36-1 Filed 03/26/19 Page 2 of 6 Page ID #:419




 1            I, Mary Olszewska, declare as follows:
 2       1.      I am an attorney admitted to practice before the courts of this State and am an
 3       attorney of record for Plaintiff in the case John Doe v. Kevin Spacey Fowler, Case No.
 4       2:19-CV-00750-sk. Except as expressly set forth, I have personal knowledge of the facts
 5       stated in this declaration, and, if called to do so, I could and would competently testify
 6       thereto.
 7       2.      Since filing of Plaintiff’s complaint on September 27, 2018, I made substantial
 8       efforts to locate and serve Spacey. Shortly after a process server attempted service of
 9       the complaint at a residence in Baltimore, Maryland -- where media had recently
10       spotted Spacey 1 -- and after my firm engaged a former Chief-Civil Deputy Sheriff and
11       Appointed Constable to serve Defendant Spacey outside of the Nantucket District
12       Court where he was ordered to appear on January 7, 2019, counsel for Defendant
13       Spacey surfaced and agreed to accept service of Plaintiff’s complaint on Spacey’s
14       behalf on January 2, 2019.
15       3.      Based upon my search for and review of M. Profitt Productions’ filings with the
16       State of California, Secretary of State, Spacey is M. Profitt’s Chief Executive Officer,
17       Secretary, Chief Financial Officer, only Officer and Director, and primary or only
18       shareholder. Attached hereto as Exhibit A is a true and correct copy of the State of
19       California’s Statement of Information for M. Profitt Productions.
20       4.      Plaintiff’s counsel has not encouraged or facilitated publication of any articles
21       related to this case. No press release was issued, and, to the best of my knowledge, there
22       are no articles quoting Plaintiff or his counsel. Instead, any language published was
23       taken directly from the complaint. While links to articles about the complaint are on
24       Plaintiff’s counsel’s website – not on the landing page but under the heading
25
26
     1
      Hallie Miller, Why is Kevin Spacey in Baltimore while awaiting court appearance on
     assault charges?, The Baltimore Sun, Jan. 3, 3019, at
27
     https://www.baltimoresun.com/features/baltimore-insider-blog/bs-fe-kevin-spaceys-
28   baltimore-roots-explained-20190102-story.html (last visited Mar. 3, 2019).

          DECLARATION OF MARY OLSZEWSKA IN SUPPORT OF PLAINTIFF’S MOTION TO
           DISMISS PLAINTIFF JOHN DOE’S CLAIMS OR, ALTERNATIVELY, TO REQUIRE
                    PLAINTIFF TO PROVIDE A MORE DEFINITE STATEMENT
                                          2 of 4
 Case 2:19-cv-00750-RSWL-SS Document 36-1 Filed 03/26/19 Page 3 of 6 Page ID #:420




 1   “blog/news” – those were embedded so that press inquiries could be directed to the
 2   public filing, instead of the press expecting any public statement.
 3   5.   On January 31 and February 1, 2019, defense counsel communicated Defendant’s
 4   position that the discovery served by Plaintiff prior to removal is nullified by the
 5   removal of the case to federal court and no discovery can be served until after the Rule
 6   26(f) conference.
 7        I declare under penalty of perjury under the laws of the United States and the State
 8   of California that the foregoing facts are true. Executed on March 26, 2019, in Los
 9   Angeles, California.
10
11                                                 ____________________________
                                                        Mary Olszewska
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      DECLARATION OF MARY OLSZEWSKA IN SUPPORT OF PLAINTIFF’S MOTION TO
       DISMISS PLAINTIFF JOHN DOE’S CLAIMS OR, ALTERNATIVELY, TO REQUIRE
                PLAINTIFF TO PROVIDE A MORE DEFINITE STATEMENT
                                      3 of 4
 Case 2:19-cv-00750-RSWL-SS Document 36-1 Filed 03/26/19 Page 4 of 6 Page ID #:421



                                      PROOF OF SERVICE
 1
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 2
 3   I am a resident of the aforesaid county, State of California; I am over the age of 18 years
     and not a party to the within action; my business address is 523 West 6th Street, Suite
 4
     707, Los Angeles, California 90014.
 5
           On March 26, 2019, I caused the service of the following document described as:
 6
 7     DECLARATION OF MARY OLSZEWSKA IN SUPPORT OF PLAINTIFF’S
      OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFF JOHN
 8      DOE’S CLAIMS OR, ALTERNATIVELY, TO REQUIRE PLAINTIFF TO
 9                PROVIDE A MORE DEFINITE STATEMENT
10   on all interested parties in this action through service by SERVED BY CM/ECF.
11
12         I hereby certify that, on March 26, 2019, I electronically filed the foregoing with
     the Clerk of Court using the CM/ECF system.
13
14          The filing of the foregoing document will send copies to the following CM/ECF
15   participants who are currently on the list to receive e-mail notices for this case:
16
           Genie@genieharrisonlaw.com
17
           Mary@genieharrisonlaw.com
18
           jkeller@kelleranderle.com
19         cscolnick@kelleranderle.com
20         jbarron@kelleranderle.com
21
      I declare under penalty of perjury under the laws of the State of California that the
22   foregoing is true and correct.
23
24
25                                                 Carla Medina
26
27
28



                                      PROOF OF SERVICE
                                            4 of 4
Case 2:19-cv-00750-RSWL-SS Document 36-1 Filed 03/26/19 Page 5 of 6 Page ID #:422




                            EXHIBIT
                              A
         Case 2:19-cv-00750-RSWL-SS Document 36-1 Filed 03/26/19 Page 6 of 6 Page ID #:423

                                 State of California                                                  S
                                    Secretary of State
                              Statement of Information                                                                          FV11041
              (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                               FILED
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                  In the office of the Secretary of State
1. CORPORATE NAME                                                                                                        of the State of California
M. PROFITT PRODUCTIONS

                                                                                                                              MAR-06 2018


2. CALIFORNIA CORPORATE NUMBER
                                               C1642724                                                                   This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                CITY                            STATE        ZIP CODE
10960 WILSHIRE BLVD., 5TH FLOOR, LOS ANGELES, CA 90024
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                           CITY                            STATE        ZIP CODE
10960 WILSHIRE BLVD., 5TH FLOOR, LOS ANGELES, CA 90024
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                    CITY                            STATE        ZIP CODE
10960 WILSHIRE BLVD., 5TH FLOOR, LOS ANGELES, CA 90024
7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
     KEVIN SPACEY        10960 WILSHIRE BLVD., 5TH FLOOR, LOS ANGELES, CA 90024
8.    SECRETARY                                ADDRESS                                            CITY                            STATE        ZIP CODE
     KEVIN SPACEY        10960 WILSHIRE BLVD., 5TH FLOOR, LOS ANGELES, CA 90024
9.    CHIEF FINANCIAL OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
     KEVIN SPACEY         10960 WILSHIRE BLVD., 5TH FLOOR, LOS ANGELES, CA 90024
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE
 KEVIN SPACEY            10960 WILSHIRE BLVD., 5TH FLOOR, LOS ANGELES, CA 90024
11. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE


12. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS [Note: The person designated as the corporation's agent MUST have agreed to act in that capacity prior to the designation.]
 ERESIDENTAGENT, INC.
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                           STATE        ZIP CODE


Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 ENTERTAINMENT LOAN OUT CORP
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
03/06/2018             ERIKA EASTER                                                AUTHORIZED PERSON
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                           TITLE                                SIGNATURE
SI-200 (REV 01/2013)                                                     Page 1 of 1                                       APPROVED BY SECRETARY OF STATE
